423 A.2d 246 (1980)
Fawn L. BUZZELL
v.
COMMISSIONER OF MENTAL HEALTH AND CORRECTIONS.[*]
Supreme Judicial Court of Maine.
Argued November 19, 1980.
Decided December 10, 1980.
Lipman, Parks, Livingston, Lipman & Katz, P. A., Roger J. Katz (orally), John M. Parks, Augusta, for plaintiff.
James R. Erwin (orally), Asst. Atty. Gen., Augusta, for defendant.
Before WERNICK, GODFREY, NICHOLS, GLASSMAN and ROBERTS, JJ.
MEMORANDUM OF DECISION.
Fawn Buzzell appeals from the denial of his petition for release from the Augusta Mental Health Institute presented to the Superior Court, Kennebec County, pursuant to 15 M.R.S.A. § 104.[1] The sole witness before the Superior Court was Victor Pentlarge, M. D., a staff psychiatrist at the institute. Dr. Pentlarge expressed uncertainty as to whether Buzzell's condition was such that Buzzell could be released without danger to himself or others. The presiding justice ruled that "the court can't find that the evidence supports a finding that the Petitioner can be released without the likelihood he will cause injury to others or himself." Regardless of the level of proof required, we find no error in the Court's conclusion.
The entry is:
Judgment affirmed.
All concurring.
NOTES
[*]  We have changed the title of this case to reflect that this statutory proceeding was initiated by petition of one who previously had been committed to the custody of the Commissioner of Mental Health and Corrections pursuant to 15 M.R.S.A. § 103. See M.R.Civ.P. 10(a) and 25(d)(2).
[1]  The decision herein was rendered prior to the repeal of 15 M.R.S.A. § 104 and enactment of 15 M.R.S.A. § 104-A, effective March 28, 1980.